Mr. Justice Wolf
delivered the opinion of the court.
We do not find any error of procedure set forth in the petition, but rather alleged erroneous consideration and disposition of the averments of the pleadings. Even if we were in doubt, we should not issue the certiorari, because we are convinced that the matters complained of may be successfully reached on appeal.
The petitioner says that although an appeal has been noted, before the disposition of the appeal prescription might run against a new action that he might want to bring, but such a reason is hardly persuasive for this court, as this is a risk that every litigant runs and there are ways of protecting oneself. If, however, there is anything in such a *193position and tbe caso is really extraordinary, tbe petitioner might pray tbe court to advance tbe case on tbé calendar, or at tbe bearing draw attention to tbe probable running of tbe period of prescription,
Tbe petition is

Denied..

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.